 

EXHIBIT 10.2

 

AMENDMENT TO THE

EMPLOYMENT AGREEMENT BY AND BETWEEN

CHRISTINE BERNI SILVERSTEIN AND ABEONA THERAPEUTICS INC.

 

This AMENDMENT, dated as of the 12th day of September, 2019, is made by and
between ABEONA THERAPEUTICS INC. (“Abeona”) and Christine Berni Silverstein
(“Silverstein”).

 

WITNESSETH:

 

WHEREAS, Abeona and Silverstein entered into that certain Employment Agreement,
dated as of January 8, 2019 (“Agreement”);

 

WHEREAS, Abeona and Silverstein desire to amend the Agreement.

 

NOW, THEREFORE, Abeona and Silverstein hereby agree to amend the Agreement as
follows:

 

1. The third sentence of the first paragraph of Section 4 of the Agreement is
hereby amended to read in its entirety as follows:

 

“If you remain continuously employed from the Effective Date through the date of
a Change in Control (as defined below), notwithstanding the terms of any equity
incentive plan or award agreements, as applicable, all outstanding unvested
stock options/stock appreciation rights granted to your during your employment
with the Company, including, without limitation, the Options, shall become fully
vested and exercisable immediately prior to the date of the Change in Control.”

 

2. From and after the execution of this Amendment, all references in the
Agreement to “this Agreement,” “hereof,” “herein,” and similar words or phrases
shall mean and refer to the Agreement as amended, including this Amendment. This
Amendment shall not be modified, supplemented, amended, or terminated in any
manner whatsoever, except by a written instrument signed by the party against
which such modification, supplement, amendment, or termination is sought to be
enforced.

 

3. Except as expressly modified by this Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, Abeona and Silverstein have caused this Amendment to be
executed by their respective duly authorized officers as of the date first above
written.

 

/s/ Christine Berni Silverstein   ABEONA THERAPEUTICS INC. Christine Berni
Silverstein   By: /s/ Steven H. Rouhandeh     Name:  Steven H. Rouhandeh    
Title: Executive Chairman

 

   

   

 